FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2011 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority on May 12, 2011 in connection with the Registrant's Financial Results for the First Quarter of 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By:/s/Yaron Elad Yaron Elad VP & CFO Dated: May 12, 2011 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the First Quarter of 2011 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended March 31, 2011 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the First Quarter of 2011, included in Section II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended March 31, 2011, included in Section III of this report. "20-F Annual Report" Elron's Annual Report for 2010 filed with the SEC on Form 20-F. As noted in its press release filed on Form 6-K with the SEC on March 10, 2011, in accordance with reporting requirements in Israel, Elron filed an annual report for 2010 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating the section herein from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the first quarter of 2011, which were described in the 20-F Annual Report. 1. Item 3 – Key Information Risks Affecting Elron and the Companies in its Group Israeli government programs in which certain of our group companies participate may be terminated or reduced in the future and may be restrictive in their terms.As aforementioned in this risk factor, certain of Elron's group companies participate in programs of the Office of the Israeli Chief Scientist ("OCS") from which they receive grants for the financing of a portion of their research and development expenditures. In consideration for receiving such grants, recipient companies are subject to certain obligations under the Israeli Encouragement of Industrial Research and Development Law, 1984 ("R&D Law"), including a restriction on the ability to transfer know-how funded by the OCS out of Israel, which restriction includes, among other things, a certain payment to the OCS which is calculated according to formulae provided under the R&D Law. The update in this paragraph concerns such formulae. 2. Item 4 – Information on the Company Investments See Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. Investment in Kyma In March 2011, Elron transferred its investment in Kyma, including any rights and obligations with respect to this investment, to RDC. See Note 3.E to the Financial Statements for additional details. 3. Item 5 – Operating and Financial Review and Prospects Global Economic Status See Section 2.2. of the Board of Directors Report. Israeli Legislative Environment Increasing Competition and Reducing Risk in the Activity of Business Groups, 5770-2010: In March 2011, it was announced that the committee formed with the purpose of recommending to the government possible policy measurements for addressing the issue of the structure of holdings in the economy, invited the public to present its position regarding competition in the Israeli economy. It was further announced that the said committee intends to submit its conclusions by June 1, 2011. 2 Israeli Companies Law (Amendment no. 16), 2011 ("Amendment 16"): In March 2011, Amendment 16 was issued, which includes amendments to the Israeli Companies Law concerning the corporate governance of Israeli companies, including among others, directives regarding the composition of the board of directors, the composition and functions of the audit committee, the qualifications and duration of the term of external directors, and directives regarding an increase in the majority vote required at a shareholder meeting for the appointment of external directors and for the approval of transactions with controlling shareholders, and transactions in which the controlling shareholder of a company has a personal interest. Ari Bronshtein CEO Yaron Elad CFO May 12, 2011, Tel Aviv, Israel 3 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 1. Board of Directors' Analysis of the Company's Business 1.1. General Elron Electronic Industries Ltd. ("Elron" or "the Company"), a member of the IDB Holding Group, is a high technology operational holding company that operates through subsidiaries, associatesand other companies classified as available-for-sale investments, referred to as "group companies". Elron generally invests in companies in a manner that vests it with influence on their direction and management. Some of Elron's group companies grew out of its subsidiary, RDC – Rafael Development Corporation ("RDC"), established by Elron together with Rafael Advanced Defense Systems Ltd. ("Rafael"), the largest research and development organization of Israel's Ministry of Defense. RDC has first rights to exploit commercially certain technologies of Rafael in non-military markets. Elron supports its group companies and is directly involved in their direction including through membership on their boards of directors and communication with their managements, selecting and manning senior management positions, business plan preparation, research and development and operational guidance, and introductions to potential strategic partners. Elron's group companies currently comprise public and privately held companies at various levels of development and progress. See the annex to the interim consolidated financial statements for details on Elron's holdings. The field of technology in which the group companies operate is characterized by the high degree of risk inherent in their products, their continuous technological innovation and their penetration into world markets, which require investment of considerable resources and continuous development efforts. The future success of Elron's group companies is dependent upon their technological quality, intellectual property, prices and nature of their products in comparison to the products of their competitors and their ability to introduce new products to the markets at the right time, while offering cost effective solutions suitable to their customers' needs.Furthermore, the future success of Elron's group companies is dependent upon the condition of the capital markets and their ability to raise financing. Elron's main goal is to build and realize value for its shareholders through the sale to third parties of a portion or all of its holdings in, or the issuance of shares by, its group companies, while simultaneously seeking opportunities to acquire or invest in new and existing companies at different stages of development including early stage and more mature companies.The Company believes that this strategy is conducive to its goal of increasing shareholder value as well as contributes to obtaining capital to support the growth of its group companies and to investing in new business opportunities. The nature of Elron's business, therefore, is expected to result in volatility in its results of operations, depending on the transactions that occur within a givenperiod. Elron's operational results in any given period are due, for the most part, to the results of operations of those of its group companies which are accounted by the Company under the consolidation or equity method of accounting and dispositions and changes in holdings of group companies as well as impairment charges. As most of Elron's group companies are technology companies which have not yet generated significant revenues and which invest considerable resources in research and development and in marketing activities, without further exit transactions the Company has experienced, and expects to continue to experience, losses in respect of these companies to the extent they are accounted by it under the consolidation or equity method of accounting, as well as impairment charges for those investments in which the carrying amount will exceed the fair value. Elron's capital resources in any given period are primarily affected by the extent of its investment in existing and new companies, the realization of certain holdings, available credit lines or loans, as well as the impact of any dividends or distributions to its shareholders and/or from itsgroup companies. The results of operations of Elron's group companies, and consequently, Elron's results of operations and capital resources, are affected by general economic conditions as well as by factors specifically related to the technology markets and capital markets, which significantly affect the ability of Elron's group companies to raise financing and Elron's ability to dispose of holdings and realize gains from its holdings. Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 During 2009-2011, the Company continued to invest in and support its existing group companies, investing in fewer existing companies than in the past with the intent of focusing on such companies,and intends to continue to invest in new companies. 1.2. MaterialEvents in the Reporting Period and Subsequently The materialeventsare described in Notes3 and 4to the Company's interim consolidated financial statements as of March31, 2011, the most notable of which isthe following: Transfer of the Investment in Kyma to RDC. In September 2010, Elron completed an investment in Kyma in the amount of $1 million. Kyma is engaged in the development of a miniature, radar technology based device, which allows for the continuous monitoring of chronic heart failure patients from home. Following the investment, Elron held approximately 27% of Kyma's outstanding shares. Pursuant to the investment agreement between Elron and Kyma, Elron had the right to invest, as of January 1, 2011, an additional amount of $4 million in Kyma. In January 2011, Elron exercised such right. Following the investments in Kyma, Elron held approximately 65% of Kyma's outstanding shares. In March 2011, the investment in Kyma, including any rights and obligations with respect to this investment, was transferred to RDC, in consideration for the amount invested by Elron (including transaction costs). Following the transfer of the investment to RDC, Elron holds approximately 33% of Kyma indirectly, and approximately 65% on a consolidated basis. See Note 3.E to the interim consolidated financial statements as of March 31, 2011 for additional details regarding the investment in Kyma. 1.3. Results of Operations The loss attributable to Elron's shareholders in the firstquarterof 2011 amounted to $4,348thousand, as compared to a loss of $12,897 thousand in the firstquarterof 2010. The loss per share attributable to Elron's shareholders in the firstquarterof 2011 amounted to $0.16, as compared to a loss per share of $0.44in the firstquarterof 2010. The loss for the first quarter of 2011 resulted from Elron's share of the net loss of its group companies (net of non-controlling interest) in the amount of approximately $5,174 thousand, resulting mainly from the losses of Pocared, Starling, Kyma and NuLens. These amounts include excess cost amortization expenses in respect of certain group companies, mainly Given Imaging, in the amount of approximately $1,189 thousand. The loss was offset by a gain from changes in holdings in the amount of approximately $1,200 thousand (net of non-controlling interest) due to a decrease in the Company's holding in Given Imaging, which resulted from the exercise and expiration of options granted to Given Imaging employees. The loss for the first quarter of 2010 resulted mainly from Elron's share of the net losses of its group companies (net of non-controlling interest) in the amount of approximately $11,271 thousand, resulting mainly from the losses of Starling, Medingo Ltd. ("Medingo"), Wavion and Teledata Networks Ltd. ("Teledata"). These amounts include excess cost amortization in respect of certain group companies, mainly Given Imaging, in the amount of $1,417 thousand. 2 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 1.3.1. Composition of the Company's Results of Operations For the three months ended March 31, 2011 For the three months ended March 31, 2010 For the year ended December 31, 2010 Unaudited Audited $ thousands Income from sales Gain (Loss) from disposal of businesses and associates and changes in holdings in associates, net ) Financial income Total income Equity in losses of associates, net Cost of sales Research and development expenses, net Selling and marketing expenses General and administrative expenses Amortization of intangible assets 85 Financial expenses Other expenses (income), net ) ) Total costs and expenses Income (Loss) before taxes on income ) ) Taxes on income (Tax benefit) - ) Income (Loss) ) ) Income (Loss) attributable to the Company's shareholders ) ) Income (Loss) attributable to non-controlling interest ) ) Basic income (loss) per share attributable to the Company's shareholders (in $) ) ) Diluted income (loss) per share attributable to the Company's shareholders (in $) ) ) 1.3.2. Analysis of the Company's Results of Operations Income from sales This item included mainly income from Wavion'ssales in the amount of $4,395 thousand and $1,655 thousand in the first quarter of 2011 and 2010, respectively. The increase in Wavion's sales was primarily due toWavion's increased marketing and sales efforts. Gain (Loss) from Disposal of Businesses and Associates and Changes in Holdings in Associates, net In the first quarter of 2011 gains from disposal of businesses and associates and changes in holdings in associates, net, amounted to $1,374 thousand, and resulted primarily from an approximately $785 thousand gain (net of non-controlling interest) due to a decrease in the Company's holding in Given Imaging, which resulted from the exercise and expiration of options granted to Given Imaging employees, and from an approximately $407 thousand gain due to the initial consolidation of Kyma. In the first quarter of 2010, the Company had no material gains from disposal of businesses and associates and changes in holdings in associates. Financial Income Financial income in the first quarter of 2011 amounted to $856 thousand, and resulted mainly from interest income on bank deposits and translation differences accumulated on loans granted to Starling by Elron and RDC. 3 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 Financial income in the first quarter of 2010 amounted to $524 thousand, and resulted mainly from interest income from loans granted by the Company to associates and from interest income on bank deposits. Equity in Losses of Associates, net Elron's share of net losses of associates resulted from holdings in certain investments that are accounted for under the equity method. The Company's share of net losses of associates amounted to $2,413 thousand and $4,541 thousandin the firstquarter of 2011 and 2010, respectively. The decrease in Elron's share of net lossesof associates compared with the first quarter of 2010 resulted mainly from the disposition of certain associates during 2010, including Teledata and Impliant Inc., which had generated losses in the first quarter of 2010. As most of the group companies have not yet generated significant revenues and invest considerable resources in research and development and in marketing activities, Elron has experienced, and expects to continue to experience, losses in respect of these companies. In addition, see "Analysis of the Results of Operations of the Company's Major Associates" below. Cost of Sales Cost of sales in the first quarter of 2011 and 2010 amounted to $1,157 thousand and $728 thousand, respectively, and consisted primarily of expenses related to salaries and materials associated with supplying products to Wavion. The increase in cost of sales resulted primarily from the increase in Wavion's sales, as aforementioned. Operating Expenses Operating expenses in the first quarter of 2011 and 2010 amounted to $8,576 thousand and $12,986 thousand, respectively, and comprised mainly of research and development expenses, net, selling and marketing expenses and general and administrative expenses of Elron's and RDC's corporate operations and of consolidated companies (excluding amortization of intangible assets which also constitutes part of operating expenses under IFRS but is presented separately). The following table summarizes the operating results of the Company and its main consolidated companies: For the three months ended March 31, 2011 For the three months ended March 31, 2010 unaudited $ thousands Elron corporate RDC Wavion Medingo * - Starling Kyma ** - Other * Medingo was consolidated in the Company's financial results until the date of its sale in May 2010. ** Kyma is consolidated in the Company's financial results since January 2011 due to the Company obtaining control over it. Corporate: Corporate operating expenses in the firstquarterof 2011 and 2010 amounted to $994thousand and $1,051 thousand, respectively. The decrease in expenses resulted mainly from a decrease in insurance costs. RDC: RDC's operating expenses in the firstquarterof 2011 and 2010 amounted to $557 thousand and $2,209 thousand, respectively. The decrease in expensesresulted mainly from a one-time expenserecorded in 2010 in respectof a settlement agreement withthe former CEO of RDC (see Note 19 to the consolidated financial statements as of December 31, 2010). 4 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 Wavion:Wavion's operating expenses in the firstquarterof 2011 and 2010 amounted to $3,388 thousand and $2,388 thousand, respectively. The increase resulted mainly from Wavion'sincreased marketing and sales efforts and the increase in its operations and sales turnover.Wavion's operating loss in the first quarter of 2011 and 2010 amounted to $150 thousand and $1,454 thousand, respectively. The abovementioned factors along with an improvement in Wavion's gross profit margin led to a decrease in its operating loss. Medingo:As aforementioned, Medingo's results were consolidated in Elron's statements until the date of its sale in May 2010. Medingo's operating expenses and operating loss in the first quarter of 2010 amounted to $4,159 thousand. Starling: Starling's operating expenses and operating loss in the firstquarterof 2011 and 2010 amounted to $2,189 thousand and $2,131 thousand, respectively. Kyma:As aforementioned, Kyma's results are consolidated in Elron's statements as of January 2011. Kyma's operating expenses and operating loss in the first quarter of 2011 amounted to $554 thousand. Amortization of Intangible Assets Amortization of intangible assets in the firstquarter of 2011 and 2010 amounted to $85 thousand and $354 thousand, respectively,and resulted from the amortizationof technology attributed toWavion. The decreasein the amortization amount resulted mainly from the decline in value of such technology in 2010 (see Note 3.C.2.C. to the consolidated financial statements as of December 31, 2010), which led to a decrease in the quarterly amortization amount. Financial Expenses Financial expenses in the first quarter of 2011 amounted to $531 thousand, and resulted mainly from an increase in the market value of Starling's convertible debentures. Financial expenses in the first quarter of 2010 amounted to $1,580 thousand, and resulted mainly from interest expenses from loans granted to Elron, RDC and Wavion, and from an increase in the market value of Starling's convertible debentures. Other Expenses (Income), net Other income, net, in the first quarter of 2011 amounted to $364 thousand, and resulted mainly from a gain due to the sale of a portion of Elron's holding in GigOptix shares (see Note 4 to the interim consolidated financial statements as of March 31, 2011). Other income, net, in the first quarter of 2010 amounted to $302 thousand, and resulted mainly from Elron's share in the gains of InnoMed Ventures Limited Partnership, an Elron holding. Taxeson Income (Tax Benefit) No tax expenses (tax benefit) were recorded during the first quarter of 2011. A tax benefit was recorded in the first quarter of 2010 amounting to $316 thousand, and resulted from deferred income tax recorded in RDC which was recognized in the past due to the probability that future taxable income would be available as a result of the sale of RDC's holdings in Medingo. 5 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 1.3.3. Analysis of the Results of Operations of the Company's Major Associates Given Imaging (an approximately 27% direct and indirect holding through RDC) reported the following results of operations(according to IFRS): For the three months ended March 31, 2011 For the three months ended March 31, 2010 Increase (Decrease) unaudited $ thousands % Sales % Operating income % Net income attributable to shareholders )% The increase in Given Imaging's sales in the first quarter of 2011 compared with the first quarter of 2010 resulted mainly from the inclusion of the sales of Sierra Scientific Instruments which was acquired in April 2010. The increase in Given Imaging's operating income in the first quarter of 2011 compared with the first quarter of 2010 resulted mainly from an increase in sales as aforementioned and from an improvement in Given Imaging's gross profit. The main factors that influenced the decrease in Given Imaging's net income in the first quarter of 2011 compared with the first quarter of 2010 were an increase in tax expenses and in finance expenses due to translation differences. 1.4. Liquidity and Capital Resources March 31, 2011 December 31, 2010 (unaudited) (audited) $ thousands Total assets in the consolidated statement of financial position Investments in associates and available for sale assets (including assets classified as held for sale) Other long-term receivables Current assets (excluding assets classified as held for sale) Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest Elron's and RDC's primary cash flows (non-consolidated) * For the three months ended March 31, 2011 For the three months ended March 31, 2010 unaudited $ thousands Proceeds from disposal of non-current investments of Elron Investments in group companies** * The amounts presented includeRDC's cash flows in full (100%) in addition to Elron's cash flows. **ExcludingElron's investment in RDC and the consideration transferred from RDC following the transfer of the investment in Kyma to RDC. 6 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 Consolidated cash and cash equivalents at March31, 2011 were $51,613 thousand, compared with$56,539 thousand at December31, 2010. Non-consolidated cash and cash equivalents at March31, 2011 were $38,091 thousand, compared with$40,714 thousand at December31, 2010. The main uses of cash in the firstquarter of 2011 wereinvestments and loans to group companies in the amount of $8,263 thousand and $803 thousand by Elron and RDC, respectively. The main uses of cash in the first quarter of 2010 were investments and loans to group companies in the amount of $5,647 thousand and $6,110 thousand by Elron and RDC, respectively. Elron's and RDC's investments in group companies during the first quarter of 2011 and 2010 are set forth in the following table: Elron RDC For the three months ended March 31, 2011 For the three months ended March 31, 2010 For the three months ended March 31, 2011 For the three months ended March 31, 2010 unaudited $ thousands Consolidated Companies * Kyma ** - - - Starling Wavion - - Sync-Rx - - - Xsights - - - Medingo *** - - Associates and Other Investments Pocared - - - NuLens - - - Safend - Total investments *These investments do not affect the cash included in the interim consolidated financial statements. Furthermore, Elron invested approximately $3,750 thousand in RDC in the first quarter of 2010. ** Kyma's results are consolidated in the Company's financial results since January 2011 due to the Company obtaining control over it. The amounts excludethe consideration transferred from RDC following the transfer of the investment in Kyma to RDC. *** Medingowas consolidated in the Company's financial results until the date of its sale in May 2010, as aforementioned. Subsequent to the reporting date and through May 12, 2011, investments amounted to approximately $3,247 thousand as detailed below: Elron RDC unaudited $ thousands Consolidated Companies Starling Associates and Other Investments Safend - Total investments Proceeds from the sale of Elron's and RDC's non-current investments during the first quarter of 2011 mainly include Elron's proceeds in the amount of $1,301 thousand from the sale of GigOptix shares, and Elron's and RDC's proceeds in the amount of $15 thousand and $38 thousand, respectively, in respect ofthe sale of Sela – Semiconductors Engineering Laboratories Ltd. which was completed in the third quarter of 2009.Elron and RDC did not generatematerial cash from the sale of investments in the first quarter of 2010. 7 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 Convertible debentures at March31, 2011 amounted to $3,615 thousand compared with $3,385 thousand at December 31, 2010. The convertible debentures balance represents the minority portion of the convertible debentures issued by Starling. The increase was due to an increase in the market value of Starling's debentures. Shareholders' equity attributable to shareholders at March31, 2011 was approximately $184,681 thousand, representing approximately 77% of the total assets in the statement of financial position, compared with $195,921 thousand, representing approximately 78% of total assets in the statement of financial position at December 31, 2010. The decrease in shareholders' equity resulted mainly from the loss attributable to shareholders in the amount of $4,348 thousand in the first quarter of 2011 and from a decrease in capital reserves for assets classified as held for sale in the amount of $6,735 thousand, mainly due to the decrease in the fair value of the investment in Enablence shares held by the Company (see Note 4 to the interim consolidated financial statements as of March 31, 2011 regarding the evaluation of the discount element in respect of the lock-up on the Enablence shares). The decrease in the ratio of shareholders' equity attributable to shareholders to total assets mainly resulted from the decrease in shareholders' equity as described above. Consolidated working capital at March 31, 2011(excluding available for salefinancial assets presented as assets held for sale) amounted to $49,894 thousand, compared with$54,863 thousand at December 31, 2010. The decreasein working capital resulted mainly from a decrease in the cash balance. Intangible assets as ofMarch31, 2011 amounted to $3,901 thousand, andmainly included intangible assets attributed to the agreement with Rafael in the amount of $3,051 thousand and technology in the amount of $663 thousand resulting from the initial consolidation of Wavionin 2008 and Kyma in 2011. Intangible assets as of December 31, 2010 amounted to $3,595 thousand, and mainly included intangible assets attributed to the agreement with Rafael in the amount of $3,051 thousand and technology in the amount of $342 thousand resulting from the initial consolidation of Wavion. The increase in intangible assets resulted mainly from a $407 thousand increase resulting from the initial consolidation of Kyma which was partially offset by the periodic amortization of technology attributed to Wavion resulting from the initial consolidation of Wavion. 2. Exposure to and Management of Market Risks The report in this section refers to Elron and its consolidated companies to the extent that the exposure to market risks is material to Elron. The Company's risk management policy is implemented only for Elron itself. Elron does not determine the risk management policy for its group companies,zand has not taken any action in the reported period to hedge market risks resulting from operations of its group companies. During the reported period, and during the period from March 31, 2011 until the date of approval of the financial statements, no material change has taken place with respect to the market risks to which the Company is exposed, the Company's policy for management of such risks, the officer responsible for their management and the means of supervision and implementation of the policy, as described in Item 5 – "Operating and Financial Review and Prospects" of the Company's Annual Report for 2010 filed on Form 20-F with the Securities and Exchange Commission. 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at March 31, 2011, December 31, 2010 and March 31, 2010. The linkage balance includes balances in respect of Starling, whose operating currency (NIS) differs from that of the Company (U.S. dollars). 8 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 As of March 31, 2011 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cash equivalents - - - Restricted cash 66 - - - Trade receivables - 18 - Other account receivables - - Inventories - Assets held for sale - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - - - Total assets 66 18 Liabilities * Trade payables - 47 - Other account payables - Long term loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - 79 79 Total liabilities 47 * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. 9 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 As of December 31, 2010 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cash equivalents - - - Restricted cash 65 - - - Trade receivables - - - Other account receivables - - Inventories - Assets held for sale - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - - - Total assets 65 - Liabilities * Trade payables - 14 - Other account payables - Long term loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - Total liabilities 14 * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. 10 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 As of March 31, 2010 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cash equivalents - - - Restricted cash - - - 61 - 61 Trade receivables - - - Other account receivables - - Inventories - Assets held for sale 3 49 Investments in associates - Other investments (accounted as available for sale) - 15,986 15,986 Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - - - Deferred tax assets - Total assets 3 Liabilities * Short term credit and loans - Trade payables - 91 - Other account payables - Liabilities held for sale - 55 - Long term loans from banks - Long term loan from shareholders - Convertible Debentures - Royalty bearing government grants - Employee benefits - Other long term liabilities - Total liabilities * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. The Company and subsidiaries did not have material derivatives positions as of March 31, 2011, December 31, 2010 and March 31, 2010. 11 Elron Electronic Industries Ltd. English Translation of Board of Directors Report for the First Quarter of 2011 2.2. Financial Market Conditions While 2010 saw economic recovery accompanied by continued concern over the ramifications of the financial crisis, primarily in Europe and the U.S., since the beginning of 2011, the global financial markets have experienced an increased level of uncertainty. This is due, among other things, to geopolitical changes in various Arab countries in the Middle East and North Africa which have contributed to an increase in oil prices, and to the earthquake in Japan which caused damage to nuclear power plants in the country and raised concern that the world's third largest economy will be negatively affected, following the sharp rise in the prices of commodities in general, and of oil in particular, during 2010. In the beginning of 2011, the rapid growth trend and rise in inflation have continued in the Israeli market.On the other hand, the said geopolitical developments in certain Arab countries have increased the uncertainty and the fluctuations in the Israeli capital market. Should the geopolitical instability in the Middle East continue, it may, in certain scenarios, adversely affect the Israeli market, even though its effect on the real economic activity at present is limited. Since the beginning of 2011, the policy of monetary restraint has continued in the Israeli market, as has a similar policy in additional developing global markets, and has begun to be implemented in the Euro area. Developments in the global markets and particularly in the Euro area and in the U.S., including exchange rate fluctuations worldwide have affected and may continue to affect the Company's and its group companies' results of operations, their liquidity, the value of their equity, the value and exit potential of their assets, their business (including the demand for the products of the group companies), their financial covenants, their ability to distribute dividends, and also their ability to raise financing required for their day-to-day and long-term operations, and the terms of such financing. 2.3. Sensitivity Tests of Financial Instruments For details concerning sensitivity tests of sensitive financial instruments included in the interim consolidated financial statements as of March31, 2011 in accordance with changes in market factors, see Appendix A below. Following are the summarized results of the sensitivity tests: As of March31, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) (8
